Citation Nr: 1107051	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  09-11 059A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for osteoarthritis of the 
hips.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from October 1950 
to July 1952.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In January 2011, the Veteran appeared before the undersigned 
Veteran's Law Judge and gave testimony in support of his claim.  
A complete transcript is of record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  

When, as here, a Veteran's service treatment records are 
unavailable through no fault of the appellant's own, the VA's 
duty to assist, duty to provide reasons and bases for its 
findings and conclusions, and duty to consider carefully the 
benefit-of-the-doubt rule, are heightened.  Milostan v. Brown, 4 
Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 
401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991)).

The Veteran seeks service connection for hearing loss and for 
tinnitus which he claims are due to exposure to acoustic trauma 
in service.  The record confirms that the Veteran received the 
CIB.  Thus exposure to acoustic trauma via combat is shown.  
Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A (d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link 
between current disability and service must be competent.  Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  Here the Veteran is 
competent to attest to having a hearing loss and having tinnitus, 
and exposure to acoustic trauma is conceded.  A private doctor 
has also stated in December 2010 that the Veteran is hard of 
hearing.  The Veteran has not been examined by VA for a medical 
determination as to if he has the disorders, and if so, the 
etiology of the disorders.  

Additionally, there is a December 2010 statement from a private 
examiner from the JSA Medical Group in Largo, Florida in the file 
in which he states that he is the Veteran's primary care 
physician and that the Veteran has been a patient since 2001.  It 
was noted that the Veteran is clearly hard of hearing which is 
presbycusis likely related to acoustic trauma.  The records from 
this examiner have not been requested.  

The Veteran is also seeking service connection for osteoarthritis 
of the hips.  He has provided credible testimony before the 
undersigned that he injured his hip when during maneuvers and he 
fell into a hole.  He stated that he was taken to a field 
hospital and stayed for about a half day.  He noted that the next 
day he was shipped out to Japan and patrolled through Japan and 
Korea; he reported having trouble with his hip since his fall.  
During his hearing before the undersigned, the Veteran reported 
that he was being treated by VA for his hip and back complaints.  
He also stated that he was treated by a private clinician in 1953 
or 1954 shortly after his service discharge.  In addition he 
stated that he was also seeing a private doctor in Largo.  
Complete information about this treatment has not been obtained.  
When VA is put on notice of the existence of private medical 
records, VA must attempt to obtain those records before 
proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 
493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

The appellant is hereby notified that it is his responsibility to 
report for any examination scheduled, and to cooperate in the 
development of the case, and that the consequences of failure to 
report for a VA examination without good cause may include denial 
of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2010).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)  

1.  Contact the Veteran, and afford him 
the opportunity to identify or submit any 
additional pertinent evidence in support 
of his claim.  Specifically, in contacting 
the Veteran, the RO must request that the 
Veteran provide authorization such that 
the RO may attempt to obtain the private 
treatment records that he referred to 
during his hearing for treatment in the 
1950's as well as treatment by the private 
physician at the JSA Medical Group in 
Largo, Florida.  Based on the Veteran's 
response, the RO must attempt to procure 
copies of all records from all identified 
treatment sources.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain these 
records, the RO is unable to secure same, 
the RO must notify the Veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The Veteran and his 
representative must then be given an 
opportunity to respond.  

2.  Obtain complete records of the 
Veteran's treatment at the VA medical 
facility in St. Petersburg from 2008 to the 
present.  If these records are unavailable, 
simply do not exist, or further attempts to 
obtain them would be futile, document this 
in the claims file.  See 38 U.S.C.A. § 
5103A(b).  

3.  Schedule the Veteran for a VA audio 
examination to evaluate his hearing loss 
and tinnitus complaints.  The claims file 
must be provided to the examiner for 
review in conjunction with the 
examination, and such review should be 
noted in the examiner's report.  The 
examiner should be advised that the 
claimed in-service combat noise exposure 
has been verified.  

The examiner should elicit from the 
Veteran a detailed account of any 
instances of noise exposure during 
military service as well as before and 
after service.  After reviewing the file 
and conducting audiometric testing, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
(i.e., at least a 50 percent probability) 
that the Veteran's current bilateral 
hearing loss and/or his current tinnitus 
are due to acoustic trauma incurred during 
service, specifically the verified noise 
exposure.  The examiner should provide a 
complete rationale for any opinion given, 
including discussion of evidence contrary 
to the opinion rendered.  In rendering an 
opinion, the examiner must consider the 
Veteran's report of continuity of symptoms 
since service.  If the examiner is not 
able to render an opinion without 
resorting to speculation, he/she should 
say so and provide a complete rationale 
explaining why the requested opinion 
cannot be given.

4.  Schedule the Veteran for a VA 
examination to evaluate his osteoarthritis 
of the hips.  The claims file and a copy 
of this remand must be made available to 
the examiner for review and the examiner 
must indicate in the examination report 
that this has been accomplished.  All 
indicated tests, including X-rays, should 
be accomplished.  The examiner should 
offer an opinion with complete rationale 
as to whether it is at least as likely as 
not (a 50 percent probability or greater) 
that any diagnosed hip order is related to 
the Veteran's service including his 
reported history of an injury during 
maneuvers and he fell into a hole.  If the 
examiner is not able to render an opinion 
without resorting to speculation, he/she 
should say so and provide a complete 
rationale explaining why the requested 
opinion cannot be given.

5.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the report of examination.  
If the requested report does not include 
fully detailed descriptions of pathology 
and all test reports, specific studies or 
adequate responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 (2010); 
See also Stegall v. West, 11 Vet. App. 268 
(1998).

6.  Following completion of the above, the 
claims should be readjudicated.  If the 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
an appropriate supplemental statement of 
the case and be provided an opportunity to 
respond.  The claim should be returned to 
the Board as warranted.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



